Title: April 24, 1763
From: Washington, George
To: 



At my Plantation in King William





15
Negroe Sharers


2
Overseer


17
in all


126
head of Cattle besides Calves—9 of this spring


52
head of sheep besides Lambs—13


8
Sows for Breeding


16
for Porkers at the Fall


18
—of 6 Months old


32
—of 6 Weeks Ditto


28
young Pigs


102
in all


M 190 Corn holes good Tale.
M 170 Tobo. Hills Do. Do.


   
   M 190 corn holes: That is, 190,000 corn holes. GW frequently used the roman numeral M to indicate one thousand.



